TIWEk
    IN CLERKS OmCE X                               This opinion Wasfiled for record
anmE COURT,sixre OF wttweniM

    DATE        1 0 0019 1                       at %(^:aaA.        on              9^19
^l\Li hM/iM, ^
       CHi£FJUSTK!E

                                                         SUSAN L. CARLSON
                                                      SUPREMEreOURT GLERK




           IN THE SUPREME COURT OF THE STATE OF WASHINGTON




STATE OF WASHINGTON,
                                                        No. 95551-4
                       Petitioner,                        (consol w/95571-9)

                                                        En Banc
JENNIFER CATHRYN DREEWES

                       Respondent.                       Filed     JAN 1 0 21)19



        MADSEN,J.—This case concerns the interplay ofthe law of the case doctrine and

 accomplice liability: specifically, whether the State's assumption ofthe burden to prove

 an element added to the "to convict" instruction for second degree assault also altered the

 State's burden of proof as to accomplice liability. Under the circumstances of this case,

 we hold that the Court of Appeals improperly applied the State's assumed burden under

the law ofthe case context to the State's burden to prove accomplice liability, we reverse

 the Court of Appeals and reinstate defendant's conviction for accomplice to second

 degree assault.

        This case also concerns whether the Court of Appeals properly denied defendant's

 motion to seal portions ofthe State's response brief and defendant's reply brief that
No. 95551-4 (consol. w/95571-9)


contained information about defendant's financial matters. We affirm the Court of

Appeals on this issue.

                                         FACTS


       Jennifer Dreewes was the victim of property theft when a laptop, an iPhone,

checks, credit cards, and other items were stolen from her truck. She reported the theft to

law enforcement. After one of her credit cards was used at a store, Dreewes contacted

the store to get a description ofthe person who had used her card. A store employee

described the person as a skinny white girl with pink hair and a black eye. Dreewes

contacted the detective working on her case to give him the description and also informed

him that she had put the information on Facebook and communicated it through her

nephew and his friends to see if anyone knew the pink-haired girl.

       Michelle Thomas, a high school friend, responded to Dreewes's Facebook post

and told Dreewes that her boyfriend, Don Parrish, knew a lot of people and could help

identify the girl. Thomas later informed Dreewes that she had obtained several

photographs ofthe pink-haired girl and that her name was Ness. Dreewes provided the

information to the detective working her case and told the detective that Ness was staying

at 10501 56th Drive Northeast in Marysville. Dreewes also provided the detective with a

license plate of a sport utility vehicle(SUV)parked in the driveway and a phone number

for Ness. Dreewes informed the detective that a friend of her nephew had seen

Dreewes's belongings at the house in Marysville.

       The detective identified Ness as Vanessa Miller and the registered owner of the

license plate for the SUV as Marty Brewer-Slater. The detective was not able to find a
No. 95551-4 (consol. w/95571-9)


link between Vanessa Miller and Marty Brewer-Slater. He called the telephone number

for Ness and left a voice mail message asking her to contact the police.

       Meanwhile, Dreewes and Thomas exchanged over 170 Facebook messages about

retrieving Dreewes's stolen property and bringing the pink-haired girl to Dreewes so she

could harm her. Dreewes said she would pay Thomas and Parrish $300 to track down the

girl with pink hair. Dreewes later sent Thomas a Facebook message confirming that her

stolen property was in the Marysville house. Thomas asked Dreewes to clarify exactly

what she wanted Thomas and Parrish to do. Dreewes responded that she wanted her

property and wanted Ness to have two black eyes and to go to jail. Dreewes told Thomas

to grab Ness and bring her to Dreewes's barn in Arlington. Thomas asked Dreewes how

many people and weapons were in the Marysville house. Dreewes told Thomas that her

nephew said there would be four to five people in the house and to not go unless they

were "packing." 2 Report ofProceeding(RP)313-14, 335; Ex. 52, at 3810. In addition

to the Facebook messages, Dreewes and Thomas also talked on the phone and exchanged

several text messages.

       Thomas later sent Dreewes a Facebook message informing Dreewes that she and

Parrish had gone to the house in Marysville and that no one had answered the door, but

that they would return to the house later that day. When Thomas and Parrish returned,

Marty and her husband, Rohen Brewer-Slater, who resided in the house, were home,

along with Eenone Johnson-McDonell and James Meline. Parrish carried a

semiautomatic rifle under his coat, and Thomas carried a pistol and had duct tape and zip

ties in her backpack.
No. 95551-4 (consol. w/95571-9)


       Parrish and Thomas forcefully entered the Brewer-Slater home. Thomas and

Parrish pointed their guns at Rohen, demanded all ofthe computers and laptops in the
home, and said that if Rohen did not do what they asked they would kill him. Rohen

yelled for someone to call 911. Johnson-McDonell and Meline heard the shouting.

Meline ran upstairs from the basement, and Thomas pointed her gun at Rohen and

Meline. Parrish went downstairs, pointed his rifle at Johnson-McDonell, and told her to

give him her phone. Meanwhile, Marty ran down from the upstairs bedroom carrying

bear mace. Rohen grabbed Thomas's pistol and threw it into the fireplace in the next

room, and Thomas ran out the front door. Parrish hit Rohen in the face with the butt of

his rifle and then aimed his rifle at Marty and pulled the trigger, but the gun did not fire

because the safety was on. Marty sprayed Parrish in the face with the bear mace.

Rohen, Johnson-McDonell, and Meline tried to wrestle the rifle away from Parrish, who

dropped the rifle and ran. Rohen chased and caught Parrish, and Rohen and Meline held

him until the police arrived.

       Immediately after the incident, Thomas called Dreewes and told her that

everything had gone wrong, summarizing what had happened. Dreewes told Thomas to

go to Dreewes's mother's home and wait for her, and to delete all of their

communications from her phone. Instead, Thomas contacted law enforcement. Law

enforcement officers interviewed Thomas and Parrish and obtained a search warrant for


Thomas's cell phone records. During a police interview, Dreewes stated that she had

deleted all text messages with Thomas, but she admitted that most of their

communication was on Facebook. Responding to a law enforcement warrant, Facebook
No. 95551-4 (consol. w/95571-9)


produced a 25-page printout ofthe messages that occurred between Thomas and Dreewes

in the days leading up to and including the incident in the Brewer-Slater home.

      The State charged Dreewes as an accomplice to first degree burglary and second

degree assault with a deadly weapon of Marty. Parrish and Thomas were identified as

codefendants. A number of witnesses testified at trial, and the court admitted over 60

exhibits into evidence, including Facebook and phone records. Exhibit 52 contained the

Facebook communications between Dreewes and Thomas with data fields identifying the

date and time sent, recipients, and author. Cell phone records showed that Dreewes and

Thomas exchanged 183 cell phone calls and text messages, and that approximately an

hour before Thomas and Parrish entered the Brewer-Slater home, Thomas called Dreewes

and Dreewes later sent Thomas a text message.

      The trial court instructed the jury that Dreewes was guilty as an accomplice and

legally accountable for the conduct of another person in the commission ofthe crime if,

with knowledge, she solicited, promoted, or facilitated the commission ofthe crime.

Clerk's Papers(CP)at 30. The court also instructed the jury that to convict the defendant

of the crime of assault in the second degree as charged it must be proved beyond a

reasonable doubt that on or about January 23, 2014, the defendant assaulted Marty with a

deadly weapon, and that this act occurred in the state of Washington. Id. at 27.

       The jury found Dreewes guilty as an accomplice to first degree burglary and as an

accomplice to second degree assault of Marty. By special verdict, the jury found

Dreewes was armed with a firearm.
No. 95551-4 (consol. w/95571-9)


      Dreewes appealed, and in a partially published opinion, the Court of Appeals

affirmed her conviction as an accomplice to first degree burglary but reversed her

conviction as an accomplice to second degree assault. State v. Dreewes,2 Wn. App. 2d

297, 300, 409 P.3d 1170(2018). Dreewes also moved in the Court of Appeals to seal

pages 22 to 24 ofthe State's response brief and section 5 of her reply brief, which

discussed her financial situation with respect to the State's contemplated request for

appellate costs in the event the judgment and sentence was affirmed. The State filed a

supplemental designation of clerk's papers, designating Dreewes's declaration from her

unrelated dissolution action, on which the financial information in the State's response

was based. In her reply brief, Dreewes filed section 5 of her reply under seal. A

commissioner of the Court of Appeals denied Dreewes's motion to seal, indicating

Dreewes could renew her motion to seal if the underlying documents were sealed in her

dissolution proceedings. The commissioner also struck the State's supplemental

designation of clerk's papers. Thereafter, the superior court sealed the financial

declarations in Dreewes's dissolution proceeding. Dreewes again moved to seal pages 22

to 24 ofthe State's response brief and section 5 of her reply brief. The clerk of the Court

of Appeals denied Dreewes's motion because pages 22 to 24 ofthe State's brief and

section 5 of her reply brief did not include any financial account numbers or other

personal identification numbers. Dreewes moved to modify the clerk's ruling, but a

panel of the Court of Appeals denied the motion.

       The State sought this court's review of the Court of Appeals' decision reversing

the second degree assault conviction. Dreewes filed an answer opposing review ofthe
No. 95551-4 (consol. w/95571-9)


State's issue and asking the court to review other portions of the Court of Appeals'
decision. Dreewes additionally filed a motion for discretionary review ofthe Court of

Appeals' decision denying her motion to seal, which the commissioner referred to a
department of this court to be considered with the petitions for review. This court

granted the State's petition for review, denied review of Dreewes's issues asserted in her
answer, and granted review of Dreewes's motion for discretionary review regarding the

denial of her motion to seal. State v. Dreewes, 190 Wn.2d 1019 (2018).

                                       ANALYSIS


       Standard of Review


       Appellate courts review jury instructions, statutory interpretation, and other

questions of law de novo. See State v. Jackman, 156 Wn.2d 736, 746, 132 P.3d 136

(2006); Cox v. Spangler, 141 Wn.2d 431, 442, 5 P.3d 1265 (2000); EdNowogroski Ins. v.

Rucker, 137 Wn.2d 427, 436-37, 971 P.2d 936 (1999).

       Second Degree Assault. Law of the Case. Accomplice Liabilitv. and Sufficiencv

       The State contends that the Court of Appeals erred in reversing Dreewes's

conviction for second degree assault based on accomplice liability. We agree.

       In the Court of Appeals, Dreewes argued that the evidence was not sufficient to

support finding her guilty as an accomplice because she had no knowledge that Thomas

and Parrish would commit the crime of assault in the second degree of Marty with a

deadly weapon. Dreewes's argument, however, improperly conflated this court's law of

the case doctrine with the requirements of accomplice liability.
No. 95551-4 (consol. w/95571-9)


        Here, the "to convict" instruction on the second degree assault charge stated, in

part:

               To convict the defendant of the crime of assault in the second degree
        as charged in Count II, each ofthe following elements ofthe crime must be
        proved beyond a reasonable doubt:
              (1) That on or about the 23rd day ofJanuary, 2014, the defendant
        assaulted Marty{]Brewer Slater with a deadly weapon.

CP at 27 (Instr. 15)(emphasis added). The instructions also defined "assault" as follows:

               An assault is an act done with intent to inflict bodily injury upon
        another, tending but failing to accomplish it and accompanied with the
        apparent present ability to inflict the bodily injury if not prevented. It is not
        necessary that bodily injury be inflicted.
               An assault is also an act done with the intent to create in another
        apprehension and fear of bodily injury, and which in fact creates in another
        a reasonable apprehension and imminent fear of bodily injury even though
        the actor did not actually intend to inflict bodily injury.

Id. at 28 (Instr. 16). There is no dispute that the above "to convict" instruction included

as an element the victim's name,"Marty[] Brewer Slater."^

        "[0]ur Taw ofthe case' doctrine . . . requires the State to prove every element in

the to-convict instruction beyond a reasonable doubt." State v. Johnson, IBS Wn.2d 742,

762, 399 P.3d 507(2017). The law of the case is "an established doctrine with roots

reaching back to the earliest days of statehood." State v. Hickman, 135 Wn.2d 97, 101,

954 P.2d 900(1998). "Under the doctrine jury instructions not objected to become the

law of the case." Id. at 102. "In criminal cases, the State assumes the burden of proving


'In most cases, use of the victim's name in the elements instruction helps ensure that the jury
decides whether the defendant is guilty of the exact crime charged—the crime against a
particular, named individual. In fact, the Washington Pattem Instructions Committee's pattern
instructions provide a blank for the victim's name to achieve that goal. See, e.g., 11
Washington Practice: Washington Pattern Jury Instructions: Criminal 35.19, at 509
(4th ed. 2016)(the second degree assault instruction given in this case).

                                                 8
No. 95551-4 (consol. w/95571-9)


otherwise unnecessary elements ofthe offense when such added elements are included

without objection in the 'to convict' instruction." Id.

       The State concedes that under the law of the case doctrine, it assumed the burden

to prove the additional element, arguing that it did so. Indeed, there is ample evidence in

the record that a coparticipant forced his way into the residence and, as Marty descended

the stairs, he pointed a firearm at her and pulled the trigger several times. The attempts to

shoot Marty were thwarted only because the gun's safety was on.

       When addressing a claim of insufficient evidence, a reviewing court considers

'"whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements ofthe crime beyond a

reasonable doubt.'" Johnson, 188 Wn.2d at 762(internal quotation marks omitted)

(quoting State v. Green,94 Wn.2d 216, 221,616 P.2d 628(1980)(plurality opinion)).

"'When the sufficiency of the evidence is challenged in a criminal case, all reasonable

inferences from the evidence must be drawn in favor of the State and interpreted most

strongly against the defendant.'" Id.(quoting State v. Salinas, 119 Wn.2d 192, 201, 829

P.2d 1068 (1992)). Here, a jury could rationally conclude that a coparticipant assaulted

Marty with a firearm.

       Regarding accomplice liability, the jury was instructed as follows:

              A person is guilty of a crime if it is committed by the conduct of
       another person for which he or she is legally accountable. A person is
       legally accountable for the conduct of another person when he or she is an
       accomplice ofsuch other person in the commission ofthe crime.
              A person is an accomplice in the commission of a crime if, with
       knowledge that it will promote or facilitate the commission ofthe crime, he
       or she either:
No. 95551-4 (consol. w/95571-9)


             (1) solicits, commands, encourages, or requests another person to
              commit the crime; or
             (2) aids or agrees to aid another person in planning or committing
              the crime.
              The word "aid" means all assistance whether given by words, acts,
       encouragement, support, or presence. A person who is present at the scene
       and ready to assist by his or her presence is aiding in the commission ofthe
       crime. However, more than mere presence and knowledge ofthe criminal
       activity of another must be shown to establish that a person present is an
       accomplice.
              A person who is an accomplice in the commission of a crime is
       guilty of that crime whether present at the scene or not.

CP at 30 (Instr. 18). This instruction tracks the language of the accomplice liability

statute, which provides in relevant part:

       A person is an accomplice ... in the commission of a crime if:
             (a) With knowledge that it will promote or facilitate the commission
       of the crime, he or she:
             (i) Solicits, commands, encourages, or requests such other person to
       commit it; or
             (ii) Aids or agrees to aid such other person in planning or
       committing it.

ROW 9A.08.020(3).

       Here, a jury could reasonably find that Dreewes both solicited and aided in the

home invasion and assault. She offered the coparticipants $300 to go to the identified

residence, retrieve her items, give the pink-haired girl two black eyes, and abduct her and

bring her to Dreewes's property. Dreewes told the coparticipants that four to five adults

were at the residence and they should go there armed. She talked with a coparticipant

just before and after the home invasion and afterward told a coparticipant where to go to




                                             10
No. 95551-4 (consol. w/95571-9)


hide from police.^ A jury could reasonably conclude that Dreewes both solicited the

home invasion and aided in the events that occurred there.

      Instate V. Roberts, 142 Wn.2d471, 510-13, 14P.3d713 (2000), this court

reiterated "our long-standing rule that an accomplice need not have specific knowledge of

every element ofthe crime committed by the principal, provided he has general

knowledge of that specific crime." See also State v. Hoffman, 116 Wn.2d 51, 104, 804

P.2d 577(1991)("the accomplice liability statute predicates criminal liability on general

knowledge ofthe crime and not on specific knowledge ofthe elements ofthe

participant's crime"). In State v. Rice, 102 Wn.2d 120, 125, 683 P.2d 199 (1984), this

court held,"[Wjhere criminal liability is predicated on the accomplice liability statute,

the State is required to prove only the accomplice's general knowledge ofhis

coparticipant's substantive crime. Specific knowledge of the elements ofthe

coparticipant's crime need not be proved to convict one as an accomplice." (Emphasis

added.)

       Further, in State v. Teal, 152 Wn.2d 333, 338, 96 P.3d 974 (2004), this court held

that "[ajlthough a 'to convict' instruction must provide a complete statement of the

elements of the crime charged, accomplice liability is not an element ofthe crime for

which [defendant] was charged, nor is accomplice liability an element of, or alternative

means of, committing a crime." "The rule requiring that all elements of a crime be listed




^ Dreewes communicated with Thomas via Facebook. When Thomas arrived at the house, she
messaged Dreewes that there were "[m]ass people here in this neighborhood." Ex. 52, at 3814.
Dreewes immediately messaged back, directing Thomas to "[n]ab her and run." Id.

                                             11
No. 95551-4 (consol. w/95571-9)


in a single instruction is not violated when accomplice liability is described in a separate

instruction." M at 339.

       This court has also explained that in the context of premeditated first degree

murder by accomplices,"the law of accomplice liability allows the jury to reach a

conviction by splitting the elements of[the charged offense]." State v. Walker, 182

Wn.2d 463, 483, 341 P.3d 976 (2015). "A conviction based on split elements may be

affirmed '[s]o long as the State proved beyond a reasonable doubt to the satisfaction of

all ofthe jurors that at least one ofthe participants [had the requisite intent] and at least

one but not necessarily that same participant [committed the criminal act].'" Id.

(alterations in original)(quoting State v. Haack, 88 Wn. App. 423,429, 958 P.2d 1001

(1997)). Similarly, here all that the State need prove for accomplice liability to attach is

that a coparticipant assaulted Marty with a deadly weapon and that Dreewes solicited and

"aided" in the assault. "[T]he accomplice liability statute predicates criminal liability on

general knowledge ofthe crime and not on specific knowledge ofthe elements ofthe

participant's crime." Hoffman, 116 Wn.2d at 104 (citing            v. Davis, 101 Wn.2d 654,

657-58, 682 P.2d 883 (1984); State v. Carothers, 84 Wn.2d 256, 261-62, 525 P.2d 731

(1974)). "Accomplice liability represents a legislative decision that one who participates

in a crime is guilty as a principal, regardless of the degree of the participation." Id.

"'The accomplice statute implicitly demonstrates that the State need not prove that the

principal and accomplice share the same mental state.'" State v. Guloy, 104 Wn.2d 412,

431, 705 P.2d 1182(.1985)(quoting State v. Bookman, 37 Wn. App. 474, 491, 682 P.2d

925 (1984)).


                                              12
No. 95551-4 (consol. w/95571-9)


       In State v. Trout, 125 Wn. App. 403, 105 P.3d 69(2005), Division Three ofthe

Court of Appeals affirmed defendant's conviction for first degree robbery and second

degree assault based on accomplice liability even though the object ofthe intended

robbery and assault changed between the time it was planned and when it occurred (i.e.,

when the intended victim was not found in the apartment as expected, coparticipants

robbed and attacked other occupants). As the Court of Appeals explained, defendant may

not have actually physically stolen the property or actually physically harmed the victims,

but he knew coparticipants were armed with weapons and he knew they were going to the

victims' apartment to take property by force. The jury could and did find that defendant

(who was present) promoted or facilitated the others in this robbery and assault. The

evidence, considered in a light most favorably to the State, amply supported the jury's

finding that defendant acted as an accomplice to charges of first degree robbery and

second degree assault. /J. at 413. The same is true here. Dreewes knew the plan was to

go to the victim's presumed residence, retrieve Dreewes's laptop and other property by

force, and assault and kidnap the pink-haired girl. Dreewes encouraged her

coparticipants to arm themselves and informed them that four to five adults were at the

residence. Just before the home invasion, Dreewes directed Williams to "[n]ab her and

run." Ex. 52, at 3814. While an accomplice must have actual knowledge that a principal

was engaging in the crime eventually charged,"Washington's culpability statute provides

that a person has actual knowledge when 'he or she has information which would lead a

reasonable person in the same situation to believe' that he was promoting or facilitating

the crime eventually charged." State v. Allen, 182 Wn.2d 364, 374, 341 P.3d 268(2015)

                                            13
No. 95551-4 (consol. w/95571-9)


(quoting RCW 9A.08.010(l)(b)(ii)). Again, a jury could reasonably conclude that
Dreewes both solicited the home invasion and aided in the events that occurred there—

including the assault on Marty. Dreewes did not need to know the names of all potential
victims for accomplice liability to attach; it was enough that she had general knowledge

of her coparticipant's substantive erime.

       Here, the Court of Appeals, relying on Hickman and Johnson, ruled that the State

had failed to establish that Dreewes knew that Marty was going to be assaulted. But

Hickman and Johnson do not control here. Neither addressed (or even mentioned)

accomplice liability. Those cases apply the law ofthe case doctrine, but not in the

accomplice liability setting. As described above, both the law ofthe case doctrine and

accomplice liability can be harmoniously applied here. A jury could reasonably find that

the State met its burden under the second degree assault to conviet instruction showing

that a coparticipant assaulted Marty and that Dreewes solieited and aided in the burglary

and assault as described in the accomplice instruetion.

       Motion To Seal


       Dreewes primarily eontends that under GR 15(g) and Seattle Times Co. v.

Ishikawa, 97 Wn.2d 30,640 P.2d 716(1982), this court should seal those portions ofthe

response and reply briefs that incorporate information from sealed superior eourt

documents. Under the circumstances of this case, we disagree.

       GR 15(g) provides.

       Use of Sealed Records on Appeal. A court record or any portion of it,
       sealed in the trial court shall be made available to the appellate eourt in the
       event of an appeal. Court records sealed in the trial court shall be sealed

                                              14
No. 95551-4 (consol. w/95571-9)


      from public access in the appellate court subject tofurther order ofthe
       appellate court.

(Emphasis added.) Dreewes contends that this rule eontrols and, by its plain language,

applies to any appellate proceeding. She cites no supporting authority. Further, a plain

reading ofthe rule suggests it applies in an appeal of the same case, referring to "the trial

court" and "the appellate court" rather than referring to a, an, or any trial or appellate

court. See id.


       But more to the point, this court has explained that even if the requirements of GR

15 are satisfied,^ "a court considering whether to seal a court record also must determine

whether the sealing would violate Washington Constitution article I, section 10. To make

this determination, a court must analyze the five factors set forth in Ishikawa." In re

Dependency ofM.H.P., 184 Wn.2d 741, 765, 364 P.Bd 94(2015)(citing Allied Daily

Newspapers of Wash. v. Eikenberry, 121 Wn.2d 205, 209-11, 848 P.2d 1258 (1993)).

The five Ishikawa factors are


              "1. The proponent of closure [and/]or sealing must make some
       showing of the need for doing so, and where that need is based on a right
       other than an accused's right to a fair trial, the proponent must show a
       'serious and imminent threat' to that right.
              "2. Anyone present when the closure [and/or sealing] motion is
       made must be given an opportunity to object to the closure.
              "3. The proposed method for curtailing open access must be the least
       restrictive means available for protecting the threatened interests.
             "4. The court must weigh the competing interests of the proponent of
       closure and the public.



^ GR 15 also contains subsection (c)(2), which authorizes a court to seal or redact court records
and files where the court "makes and enters written findings that the specific sealing or redaction
is justified by identified compelling privacy or safety concerns that outweigh the public interest
in access to the court record."

                                                15
No. 95551-4 (consol. w/95571-9)


             "5. The order must be no broader in its application or duration than
       necessary to serve its purpose."

Id. at 765-66 (alterations in original)(quoting Eikenberry, 121 Wn.2d at 210-11 (citing

Ishikawa, 97 Wn.2d at 36-39)). Here, despite Dreewes's contrary assertions, the

Ishikawa factors do not support the sealing she requests.

       Concerning the first Ishikawa factor (serious and imminent threat), while Dreewes,

like everyone else, has a personal interest in keeping her financial information private,''
she does not show that the particular financial information that is contained in the

portions ofthe briefs that she seeks to seal would result in a "serious and imminent

threat" to her interest if such information remained in these public documents. Such a

threat might be shown if the information at issue included personal identifiers, which

could be used to facilitate identity theft.^ But no such information is included in the

passages at issue.

       Regarding the second Ishikawa factor (opportunity to object), the State has

consistently opposed Dreewes's motion to seal.

       Concerning the third and fifth Ishikawa factors, Dreewes's proposed sealing must

be the "least restrictive means available" to protect her asserted interest and "no broader

than necessary" to effect that goal. But Dreewes motion sought to strike entire pages



 '"Personal financial information, such as one's income or bank account balance, is universally
presumed to be private, not public.'" M.H.P., 184 Wn.2d at 777(Gordon McCloud, J.,
concurring)(quoting In re Boston Herald, Inc., 321 F.3d 174, 190 (1st Cir. 2003)).
^ Court rules expressly provide for the exclusion of"personal identifiers." See GR 31(e)
("parties shall not include [or] . . . shall redact, the following personal identifiers from all
documents filed with the court," listing financial account numbers. Social Security number, and
driver's license number).

                                               16
No. 95551-4 (consol. w/95571-9)


from the respondent's brief and an entire section from her reply brief. The targeted
passages contain legal argument as well as references to the financial information she
finds offensive. Notably, Dreewes expressly argues for sealing rather than redaction even

though GR 15(c)(3) provides that "[a] court record shall not be sealed . .. when redaction

will adequately resolve the issues before the court."

       As for the fourth Ishikawa factor (balancing competing interests), this court has

recognized that "our state's constitution firmly establishes that the public has a

fundamental interest in the open administration ofjustice. Wash. Const, art. I, § 10,"

M.H.P., 184 Wn.2d at 771, and also that "the expenditure of public funds" is of interest to

both the State and the public. Id. Accordingly, as discussed, in light ofthe absence of

any showing of serious and imminent threat by Dreewes, weighed against the public's

fundamental interest in the open administration ofjustice and oversight of public fund

use, the balance tips in favor ofthe public's stronger interest.

       In her supplemental brief, Dreewes cites Dreiling v. Jain, 151 Wn.2d 900, 93 P.3d

861 (2004), and Division One's decision in Hundtofte v. Encarnacion, 169 Wn. App.

498, 280 P.3d513 {20\2), aff'd, 181 Wn.2d l,330 P.3d 168 (2014), as support, but these

cases do not assist her. In Dreiling, this court observed that "any material submitted to

the trial court.. . is presumptively accessible to the public and may be sealed only in

accordance with Ishikawa." 151 Wn.2d at 918. In Hundtofte, Divison One similarly

observed,"'[I]n determining whether court records may be sealed from public disclosure,

we start with the presumption of openness.'" 169 Wn. App. at 516 (quoting Rufer v.

Abbott Labs., 154 Wn.2d 530, 540, 114 P.3d 1182(2005)).

                                              17
No. 95551-4 (consol. w/95571-9)


       In her response to amici,® Dreewes argues that the public's interest is minimal in
this case because due to a court rule amendment, the issue of appellate costs has yet to be

determined, so there is not yet any expenditure of public funds for the public to oversee.^
But the absence of a cost award (thus far) does not diminish the public interest in the

ultimate oversight ofthe appropriateness of public funding—including funding for

Dreewes's appellate counsel. In any event, Dreewes's argument does not diminish the

public's remaining fundamental interest in the open administration ofjustice under article

I, section 10. See M.H.P., 184 Wn.2d at 771.

       Dreewes further contends that upon her release from incarceration, the presence of

the financial information in the briefs could make her reentry into society more difficult

because such information could affect her ability to obtain housing, employment, or a

mortgage, and could affect her credit score and stigmatize her. But under the

circumstances of this case, Dreewes's assertions do not convince us that sealing is

warranted. Here, Dreewes raised the issue of whether the court rule imposing costs

applied to her due to her claimed indigeney, thus putting at issue her ability to pay costs

and prompting the State's response addressing that issue. Further, her indigent status is

already part of the open court record in this case.




®The brief of amici Allied Daily Newspapers of Washington and Washington Coalition for Open
Government focused in part on the public's interest in overseeing courts.
^ In the course of this case, the court rule addressing appellate costs, RAP 14.2, was amended to
permit the commissioner or clerk the discretion to determine an adult offender's "current or
likely future ability to pay" when determining an award of appellate costs to the substantially
prevailing party.

                                                18
No. 95551-4 (consol. w/95571-9)


      Finally, under revised court rule RAP 14.2, in deciding appellate costs, the
commissioner or clerk "may consider any evidence offered to determine the individual's

current or future ability to pay." Under the circumstances of this case, Dreewes has not

convincingly argued that sealing is warranted.

      Motion Passed to the Merits

      In this court, Dreewes has also recently filed a "Motion To Seal Limited Portions

of Answer to Amici If Court Seals Corresponding Briefing," which was passed to the

merits. There, she asked that this court "seal five sentences from her Answer to Brief of

Amici Curiae if, following oral argument, the Court seals corresponding sections ofthe

parties' briefing in the Court of Appeals." Mot. at 1 (emphasis added). As noted, we

affirm the Court of Appeals' denial of Dreewes's motion to seal portions of the appellate

briefing. Accordingly, we deny Dreewes's current contingent motion to seal limited

portions of her answer to amici.

                                    CONCLUSION


      The State's assumed burden in the law of the case context did not apply to the

State's burden to prove accomplice liability. We reverse the Court of Appeals and

reinstate defendant's conviction for second degree assault with a deadly weapon as an

accomplice.

       The Court of Appeals properly denied defendant's request to seal portions of the

State's response brief and defendant's reply brief that contained information about

defendant's financial matters. We affirm the Court of Appeals on this issue.




                                            19
No. 95551-4 (consol. w/95571-9)


      Finally, we deny Dreewes's Motion To Seal Limited Portions of Answer to Amici

If Court Seals Corresponding Briefing, which was passed to the merits.




                                          20
No. 95551-4 (consol. w/95571-9)




WE CONCUR:




                                  21